Citation Nr: 0725013	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquire 
psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in 
December 2002.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

In this case, service medical records dated in January 1981 
show the veteran reported she had been sexually assaulted.  
Records are negative for treatment or diagnoses of any 
psychiatric disorders.  The veteran contends that her present 
psychiatric problems began in service as a result of that 
incident.  In support of her claim she submitted a copy of a 
September 2002 Social Security Administration (SSA) medical 
report which noted a diagnosis of severe bipolar disorder 
with a history of weekly treatment from Dr. H.V. at a VA 
medical clinic since April 2001.  An April 2003 VA examiner 
summarized the evidence of record, but found that there was 
no evidence of PTSD upon examination.  It was noted that it 
could not be completely ruled out that the veteran's bipolar 
disorder was masking PTSD symptoms.  The examiner noted, 
however, that a review of the notes did not reveal a 
treatment focus on PTSD symptoms.  In a February 2004 report 
Dr. H.V. stated her opinion that the veteran deserves 
service-connected disability compensation because of the 
assault in service and the reports of her spouse that her 
sexual and mood problems began in service.  It was also noted 
that her initial compensation interview was held during an 
inpatient stay without the benefit of collateral support.  
Dr. H.V. recommended the veteran be re-evaluated.  In light 
of the inconsistent medical evidence of record, the Board 
finds an additional medical examination is required prior to 
appellate review.

The Board also notes that records associated with the 
veteran's claim for SSA disability benefits are not included 
in the appellate record and that VA treatment records were 
last obtained in December 2003.  The veteran is shown to be 
in receipt of SSA disability benefits and to have been 
receiving biweekly VA treatment.  If available, these records 
should be obtained for an adequate determination of the 
issues on appeal.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  VA regulations provide that 
where a veteran served 90 days or more of continuous, active 
military service during a period of war or after January 1, 
1947, and certain chronic diseases, including psychoses, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination and all 
associated records.  

3.  Appropriate efforts should be taken 
to obtain copies of all pertinent VA 
treatment records since December 2004.  

4.  The veteran should be scheduled for a 
VA examination, by a psychiatrist, for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that she has PTSD 
or any acquired psychiatric disorder 
(under DSM-IV criteria) as a result of 
service.  The psychiatrist conducting 
this examination should be informed that 
the veteran's claim of having been 
sexually assaulted is verified by service 
medical evidence.  While the examiner may 
wish to elicit additional information as 
to the verified event, any conclusions as 
to this matter should be reconciled with 
the other evidence of record.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



